Order filed October 2, 2018




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00583-CV
                                  ____________

                           DEAN SMITH, Appellant

                                       V.

                      MICHELE ANN SMITH, Appellee


                   On Appeal from the 257th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2009-33707

                                  ORDER

      The clerk’s record was filed September 27, 2018. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the Enforcement order signed June 1, 2018.

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before October 17, 2018, containing the Enforcement order signed June
1, 2018.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM